agreement in exchange for a stated form of discipline, and the panel has
                submitted its recommendation that we approve it. See SCR 113.
                             Under the new agreement, Rogers again pleaded guilty to
                violating RPC 1.3 (diligence), RPC 1.4 (communications), RPC 1.16
                (declining or terminating representation), RPC 3.1 (meritorious claims and
                contentions), RPC 4.4 (respect for rights of third persons), RPC 5.3
                (responsibilities regarding non-lawyer assistants), RPC 5.5 (unauthorized
                practice of law), and RPC 8.4 (misconduct). The agreed-upon discipline
                provides that Rogers be suspended from the practice of law for 6 months,
                stayed, with an actual suspension for 90 days, and that he serve 1 year of
                probation subject to conditions. The conditions of the probationary period
                are as follows:
                   •   Rogers shall continue attending Alcoholics Anonymous meetings
                       and submit evidence of his attendance to the office of bar counsel on
                       a quarterly basis.
                   •   Rogers is prohibited from engaging in the solo practice of law or
                       managing a law practice.
                   •   Rogers is prohibited from any professional association with Carmela
                       De Vera.
                   •   Rogers shall promptly and completely respond to any grievances
                       filed against him or any requests for information from the state bar.
                   •   Rogers shall not engage in professional misconduct that results in
                       the imposition of disciplinary sanctions.
                             Having reviewed the record of the disciplinary proceedings
                and the attached exhibits, we again reject the conditional guilty plea
                agreement.    See SCR 113(1); In re Kenick, 100 Nev. 273, 680 P.2d 972
                (1984). As stated in our previous order, we view Rogers' acts of

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                 misconduct as a serious breach of the Nevada Rules of Professional
                 Conduct warranting the imposition of discipline greater than a one-year,
                 stayed suspension and one year of probation. The panel's choice to cut the
                 suspension period in half, thereby obviating Rogers's potential obligation
                 to seek formal reinstatement, and eliminating the public reprimand to be
                 issued at the conclusion of his probation—even accepting the 90-day
                 actual suspension—does not impose a harsher sanction. Accordingly, we
                 again remand this matter to the Southern Nevada Disciplinary Board for
                 further proceedings.'
                                IT IS SO ORDERED. 2


                                                               , C.J.
                                          Gibbons


                                             J.
                                                           Hardesty



                 Parraguirre




                 Cherry


                       'We wourd be inclined to accept an agreement that imposed a stayed
                 suspension of six months and one day, 90 days actual suspension, one year
                 of probation and the recommended conditions of probation, and a public
                 reprimand at the end of the probationary period.

                       2 Thisorder constitutes our final disposition of this matter. Any
                 future proceedings concerning Rogers shall be filed under a new docket
                 number.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                    cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                          David A. Clark, Bar Counsel
                          Michael J. Warhola, LLC
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) I947A    c4P0